 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     THUNDER PROPERTIES, INC.
 7
 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10                                                 ***
11   U.S. BANK NATIONAL ASSOCIATION, AS     )
     TRUSTEE, SUCCESSOR-IN-INTEREST TO      )
12   WACHOVIA BANK NATIONAL                 )
     ASSOCIATION, AS TRUSTEE FOR GSAA       )             Case No. 3:17-cv-00106-MMD-WGC
13   HOME EQUITY TRUST 2005-11, ASSET-      )
     BACKED CERTIFICATES, SERIES 2005-11,   )
14                                          )
                                 Plaintiff, )
15                                          )
     vs.                                    )
16                                          )
     THUNDER PROPERTIES, INC.;              )
17   WOODLAND VILLAGE HOMEOWNERS            )
     ASSOCIATION; and HAMPTON &             )
18   HAMPTON COLLECTIONS, LLC,              )
                                            )
19                             Defendants. )
                                            )
20
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
21                     RENEWED MOTION FOR SUMMARY JUDGMENT
                                     (First Request)
22
            COMES NOW, Defendant, THUNDER PROPERTIES, INC. (“Thunder”), and Plaintiff,
23
     U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR-IN-INTEREST TO
24
     WACHOVIA BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR GSAA HOME
25
     EQUITY TRUST 2005-11, ASSET-BACKED CERTIFICATES, SERIES 2005-11 (“US
26
     Bank”), by and through their undersigned counsel, and hereby stipulate and agree as follows:
27
            1.     On May 29, 2019, US Bank filed a Renewed Motion for Summary Judgment
28
                                               Page 1 of 3                               17270 Posy Lake
 1                herein [ECF #55]. Thunder’s Opposition is presently due on June 18, 2019.

 2         2.     As a result of numerous other pending work and personal obligations, Thunder’s

 3                counsel has requested an extension of time in which to file its Opposition.

 4         3.     Thunder shall be granted an extension of time in which to file its Opposition to

 5                the Renewed Motion for Summary Judgment until June 28, 2019.

 6         4.     US Bank shall have an extension of time in which to file any Reply until July 12,

 7                2019.

 8         5.     This Stipulation is made in good faith and not for purpose of delay.

 9         Dated this     18th     day of June, 2019.

10   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                WRIGHT FINLAY & ZAK, LLP
11
12
      /s/ Timothy E. Rhoda                             /s/ Krista J. Nielson
13   TIMOTHY E. RHODA, ESQ.                           KRISTA J. NIELSON, ESQ.
     Nevada Bar No. 7878                              Nevada Bar No. 10698
14   9120 West Post Road, Suite 100                   7785 W. Sahara Ave, Ste 200
     Las Vegas, Nevada 89148                          Las Vegas, NV 89117
15   (702) 254-7775                                   702-475-7964
     croteaulaw@croteaulaw.com                        702-946-1345 (fax)
16   Attorney for Defendant                           knielson@wrightlegal.net
     Thunder Properties, Inc.                         Attorney for Plaintiff
17                                                    U.S. Bank National Association

18
                                                IT IS SO ORDERED.
19
20                                              By:
                                                        Judge, U.S. District Court
21
22                                              Dated: June 21, 2019

23
24
25
26
27
28
                                              Page 2 of 3                                17270 Posy Lake
 1                                  CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on this        18th          day of June, 2019, I served via the
     United States District Court CM/ECF electronic filing system, the foregoing STIPULATION
 3   AND ORDER TO EXTEND TIME TO RESPOND TO RENEWED MOTION FOR
     SUMMARY JUDGMENT (First Request) to the following parties:
 4
            John S. Dolembo                          Robert A Riether
 5          Wright Finlay & Zak                      WRIGHT FINLAY & ZAK, LLP
            7785 W. Sahara Ave., Ste. 200            7785 W. SAHARA AVE, STE 200
 6          Las Vegas, NV 89117                      Las Vegas, NV 89117
            702-475-7964                             702-475-7964
 7          sdolembo@wrightlegal.net                 702-946-1345 (fax)
            Attorney for Plaintiff                   rriether@wrightlegal.net
 8          U.S. Bank National Association           Attorney for Plaintiff
                                                     U.S. Bank National Association
 9          Edgar C Smith
            Wright Finlay & Zak, LLP                 Thomas E. McGrath
10          7785 W. Sahara Ave., Suite 200           Tyson & Mendes, LLP
            Las Vegas, NV 89117                      3960 Howard Hughes Parkway
11          702-475-7964                             Suite 600
            702-946-1345 (fax)                       Las Vegas, NV 89169
12          esmith@wrightlegal.net                   702-724-2648
            Attorney for Plaintiff                   702-938-1048 (fax)
13          U.S. Bank National Association           tmcgrath@tysonmendes.com
                                                     Attorney for Defendant
14          Christina Miller                         Woodland Village Homeowners Association
            Wright, Finlay & Zak
15          7785 W. Sahara Ave., Ste. 200            Christopher Ammon Lund
            Las Vegas, NV 89117                      Tyson & Mendes LLP
16          702-475-7964                             3960 Howard Hughes Parkway
            702-946-1345 (fax)                       Suite 600
17          cmiller@wrightlegal.net                  Las Vegas, NV 89169
            Attorney for Plaintiff                   702-724-2648
18          U.S. Bank National Association           702-938-1048 (fax)
                                                     clund@tysonmendes.com
19          Krista Nielson                           Attorney for Defendant
            WRIGHT FINLAY & ZAK, LLP                 Woodland Village Homeowners Association
20          7785 W. SAHARA AVE, STE 200
            Las Vegas, NV 89117                      Margaret E Schmidt
21          702-475-7964                             Tyson & Mendes LLP
            702-946-1345 (fax)                       3960 Howard Hughes Parkway
22          knielson@wrightlegal.net                 Suite 600
            Attorney for Plaintiff                   Las Vegas, NV 89169
23          U.S. Bank National Association           702-724-2648
                                                     702-938-1048 (fax)
24                                                   mschmidt@tysonmendes.com
                                                     Attorney for Defendant
25                                                   Woodland Village Homeowners Association

26
                                                 /s/ Timothy E. Rhoda
27                                               An employee of ROGER P. CROTEAU &
                                                 ASSOCIATES, LTD.
28
                                               Page 3 of 3                               17270 Posy Lake
